Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The disclosure is objected to because of the following informalities: 
On paragraphs:  [417], line 6; [418], line 2; [423], line 7; [433], line 1; [557], line 6; [563], line 6; [564], line 7, the tern “UP” has a typo error, it should be in conformance with its precedent basis of UPF. The lengthy specification has not being checked for other error. Applicants review is recommended.   
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 16 is  rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

6. (New) A user plane function (UPF) for supporting an inter-system handover from an evolved packet system (EPS) system to a 5th generation (5G) system, the UPF comprising:
a transceiver; and
a controller coupled with the transceiver and configured to:
receive, from a session management function (SMF), a message including first tunnel information for data forwarding between a serving gateway (SGW) and the UPF and second tunnel information for downlink data forwarding between a base station and the UPF allocated by the base station;
receive, the SGW, a data packet through a tunnel for data forwarding based on the first tunnel information;
add a quality of service flow identifier (QFI) on a data packet through a tunnel for data forwarding based on the first tunnel information, and
forward, to a base station, the data packet in a protocol data unit (PDU) session tunnel.

	The phrase “receive, the SGW” has a typo error.
	The limitation “forward, to a base station, the data packet in a protocol data unit (PDU) session tunnel” indicate “a base station”; however, a base station has being already indicated as in the limitation “second tunnel information for downlink data forwarding between a base station and the UPF allocated by the base station”. It is not clear whether it is the same base station or a base station or a different base station. Additionally, the preamble is directed to “inter-system handover from an evolved packet system (EPS) system to a 5th generation (5G) 

Allowable Subject Matter
Claims 1-12, 14 and 15 are allowed.
The prior art of record cited by the Applicant and by the Examiner, fails to teach or suggest the following underlined limitations:
receiving, from an access and mobility management function (AMF), a handover request message including E-UTRAN radio access bearer (E-RAB) information and quality of service (Qos) flow information; identifying whether a protocol data unit (PDU) session is accepted or not; determining whether a data forwarding for at least one Qos flow associated with the PDU session is accepted or not based on the E-RAB information and the Qos flow information in case that the PDU session is accepted. As in independent claim 1 and 11.
and
 	 receiving by an access and mobility management function (AMF)  , from a session management function ( SMF), a first message including quality of service (Qos) flow information; transmitting, to a base station, a handover request message including E-UTRAN radio access bearer (E-RAB) information and the Qos flow information; receiving, from the base station, a handover request acknowledgement message including information indicating whether a data forwarding for at least one Qos flow associated with a protocol data unit (PDU) session is accepted or not, the information being determined based on the E-RAB information and the Qos flow information, when the PDU session is accepted by the base station; and transmitting, to the SMF, a second message including tunnel information for the data forwarding, as in independent claims 8 and 15.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See Form PTO-892.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to AHMED ELALLAM whose telephone number is (571)272-3097.  The examiner can normally be reached on 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chi Pham can be reached on 571-2723179.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access 
/AHMED ELALLAM/Primary Examiner, Art Unit 2471                                                                                                                                                                                                        2/13/2021